UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                No. 09-1450


JIA XIU LIN,

                  Petitioner,

          v.

ERIC H. HOLDER, JR., Attorney General,

                  Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:     December 16, 2009          Decided:   December 30, 2009


Before KING, GREGORY, and DUNCAN, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Gary J. Yerman, New York, New York, for Petitioner. Tony West,
Assistant Attorney General, John S. Hogan, Senior Litigation
Counsel, Todd J. Cochran, Office of Immigration Litigation,
UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C., for
Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Jia    Xiu   Lin,    a    native    and   citizen    of    the   People’s

Republic of China, petitions for review of an order of the Board

of   Immigration       Appeals      dismissing      his     appeal     from     the

immigration     judge’s    denial        of   his     requests       for    asylum,

withholding   of   removal,        and   protection    under     the   Convention

Against Torture.

          Lin first challenges the determination that he failed

to establish his eligibility for asylum.               To obtain reversal of

a determination denying eligibility for relief, an alien “must

show that the evidence he presented was so compelling that no

reasonable factfinder could fail to find the requisite fear of

persecution.”      INS    v.     Elias-Zacarias,      502     U.S.   478,    483-84

(1992).   We have reviewed the evidence of record and conclude

that Lin fails to show that the evidence compels a contrary

result.   We therefore find that substantial evidence supports

the denial of relief.

          Additionally, we uphold the denial of Lin’s request

for withholding of removal.              “Because the burden of proof for

withholding of removal is higher than for asylum--even though

the facts that must be proved are the same--an applicant who is

ineligible for asylum is necessarily ineligible for withholding

of removal under [8 U.S.C.] § 1231(b)(3).”                  Camara v. Ashcroft,

378 F.3d 361, 367 (4th Cir. 2004).              Because Lin failed to show

                                         2
that   he   is   eligible       for    asylum,          he   cannot    meet    the    higher

standard for withholding of removal.

              Finally,    we    find    that       substantial        evidence    supports

the finding that Lin failed to meet the standard for relief

under the Convention Against Torture.                        To obtain such relief, an

applicant must establish that “it is more likely than not that

he or she would be tortured if removed to the proposed country

of removal.”         8 C.F.R. § 1208.16(c)(2) (2009).                  We find that Lin

failed   to    make    the     requisite      showing         before    the    immigration

court.

              Accordingly,      we     deny       the    petition      for    review.      We

dispense      with     oral    argument       because          the    facts     and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                         PETITION DENIED




                                              3